Title: To George Washington from Henry Knox, 3 November 1783
From: Knox, Henry
To: Washington, George


                  
                     My dear General
                     West point 3 Novr 1783
                  
                  I received your Excellencys farewell orders, yesterday by express.  I shall not attempt to describe my feelings upon this affecting occasion—But I most sincerely and devoutly pray that the Almighty would preserve you for a long period, to see the happy fruits of all your toils.
                  The cannon for the Count de Grasse are I beleive finished.  Three weeks, or a month past, I was at Poughkepsie, and Mr Billings said that they should be sent down in a few days.  I shall this day send a boat for them, and shall concert with the Quarter Master General, the most effectual measures, to transport them immediately to the Minister of France at Philadelphia.  The poor Count will stand in great need of this consolation—I hope his sentence will not deprive him of the bald eagle.  It may perhaps have as good an effect as the croix of St Louis.  I am my dear General Your truly affectionate humble Servant
                  
                     H. Knox
                  
               